Timothy W. Seaver
SEAVER & WAGNER, LLC
500 L Street, Suite 501
Anchorage, Alaska 99501
Telephone: (907) 646-9033
Facsimile: (907) 258-7280
tseaver@seaverwagner.com


Nicholas Woodfield, Esq., Pro Hac Vice to be filed
R. Scott Oswald, Esq., Pro Hac Vice to be filed
The Employment Law Group, P.C.
888 17th Street, NW, 9th Floor
Washington, D.C. 20006
(202) 261-2812
(202) 261-2835 (facsimile)
nwoodfield@employmentlawgroup.com
soswald@employmentlawgroup.com


                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA
                                   Anchorage Division



  KENNETH OSTERKAMP,

                      Plaintiff,
                                                                  Case No.: ______________
  v.
                                                                  JURY TRIAL DEMANDED
  AARP,
                      Defendant.



                       CIVIL COMPLAINT FOR MONETARY
               AND EQUITABLE RELIEF AND DEMAND FOR JURY TRIAL

       1.       AARP unlawfully discriminated against Kenneth Osterkamp (“Osterkamp”) in

violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2, et seq., and the

Alaska Human Rights Law, Alaska Stat. § 18.80, et seq., when it subjected his performance to




                                                 1

            Case 3:19-cv-00245-JWS Document 1 Filed 09/10/19 Page 1 of 15
heightened scrutiny, placed him on administrative leave, and terminated his employment because

of his sex.

        2.       AARP unlawfully retaliated against Osterkamp in violation of Title VII of the

Civil Rights Act of 1964 when its managers placed him on administrative leave and terminated

his employment after he raised internal complaints about discriminatory and hostile comments

made about men in the workplace.



                                             PARTIES

        3.       Plaintiff Kenneth Osterkamp is a resident of the State of Alaska and resides in

Anchorage, Alaska.

        4.       Defendant AARP is a nonprofit entity organized under the laws of the District of

Columbia, and its headquarters and principal place of business is in Washington, DC. AARP’s

maintains a state office located at 3601 C Street, Suite 1420 in Anchorage, Alaska.

                                  JURISDICTION AND VENUE

        5.       The Court has jurisdiction over the subject matter of this complaint pursuant to 28

U.S.C. § 1331 because this is an action arising under the laws of the United States, specifically

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2, et seq.

        6.       Osterkamp has exhausted the administrative remedies available to him, and the

United States Equal Employment Opportunity Commission issued Osterkamp a Notice of Right

to Sue on July 31, 2019. This Complaint and Demand for Jury Trial has been timely filed within

the 90-day period since the EEOC issued its Notice of Right to Sue.




                                                  2

             Case 3:19-cv-00245-JWS Document 1 Filed 09/10/19 Page 2 of 15
       7.       Venue in this District is appropriate under 28 U.S.C. § 1391 because Defendant

AARP has significant and deliberate contacts with Alaska and because this District is the

location in which the alleged unlawful acts took place.

                                  FACTUAL ALLEGATIONS

       8.       Kenneth Osterkamp is a 52-year-old man.

       9.       In or about September 2006, AARP hired Osterkamp to serve as its State Director

for Alaska. As a State Director, Osterkamp was responsible for oversight and management of the

state office in Alaska. Osterkamp managed a staff of four at the AARP state office in Anchorage.

This office was responsible for social impact activity, including expanding access to healthcare,

expanding financial security, and expanding livable communities.

       10.      As State Director, Osterkamp had the responsibility to appoint a volunteer State

President. A State President for AARP serves as the lead AARP volunteer in the state. A State

Director appoints the volunteer State President for two-year terms, and a person may be

appointed for up to three terms consecutively.

       11.      In or about 2014 or January 2015 Osterkamp appointed Terry Snyder as volunteer

State President. Snyder is a woman who is 65 years old. As volunteer State President Snyder

would come to the Alaska state office in Anchorage about once or twice per week, and

Osterkamp would interact with her, on average, about that often. Snyder’s efforts on behalf of

AARP centered primarily on the establishment of livable communities in Alaska.

       12.      Throughout Osterkamp’s years of interaction with Snyder as volunteer State

President he and the state staff observed Snyder’s habit of inappropriate attempts to exert control

over the state office’s staff and resources. In or about 2018 there was a marked increase in this

behavior to the point where it became a problem for Osterkamp and his staff. Snyder treated the



                                                 3

            Case 3:19-cv-00245-JWS Document 1 Filed 09/10/19 Page 3 of 15
state office staff as a staff that she could personally command, and the state office’s resources as

resources that she could personally allocate.

          13.   Snyder placed calls to AARP’s national headquarters and complained that the

state office “moved too slowly” on a project she championed. Snyder also placed calls to

AARP’s national headquarters without first consulting the state staff if she disagreed with the

office’s approach. Further, Snyder met with external stakeholders and committed the state

office’s staff and resources to projects without the consultation of the Alaska state office. And

Snyder invited outside stakeholders to meetings at the Alaska state office without first consulting

Osterkamp or the staff.

          14.   Snyder also frequently made disparaging remarks about men in the workplace. In

reference to the staff of the Alaska state office, which consisted of four men and one woman,

Snyder would make comments to the effect of “the testosterone is getting thick in here” and “this

place is full of toxic masculinity.” In response to any statements that Snyder perceived as

complaints on the part of Osterkamp or other male members of the Alaska staff, Snyder would

make statements such as “put on your big boy underwear” or “don’t get your wee-wee in a knot.”

Additionally, on several occasions in which Osterkamp drove Snyder in his Jeep to AARP

events, Snyder would make comments to the effect of, “I see you brought your penis extension

along.”

          15.   In or about mid-2015, AARP underwent a reorganization. As part of that process

all regional vice presidents had to reapply for their positions. Prior to the reorganization most of

the regional vice presidents were men. After the reorganization, nearly all of the regional vice

presidents were women. After only the then-incumbent Vice President for the Western Region




                                                  4

            Case 3:19-cv-00245-JWS Document 1 Filed 09/10/19 Page 4 of 15
Rob Ence, a man, applied for the position, the AARP national office asked Kim Adler to apply

for the position as well.

       16.     AARP then named Kim Adler Vice President for the Western Region in or about

October 2015. As Vice President for the Western Region Adler was responsible for Alaska,

Hawaii, Oregon, Idaho, Montana, Wyoming, Nevada, Utah, New Mexico, and Colorado. Adler,

however, lives and works in the District of Columbia. Adler is the only regional vice president at

AARP who does not reside in her region.

       17.     From 2015 through 2019, Adler would visit the Alaska state office in person only

about once per year. And Osterkamp would otherwise see Adler in person two to three times per

year at regional meetings.

       18.     Osterkamp observed that Adler showed favoritism toward women in personnel

decisions. Nearly all the hires made by Adler during Osterkamp’s time working under her

supervision were women. And almost everyone that Adler appointed as an interim state director,

which is a common steppingstone to a state director position, was a woman.

       19.     Throughout 2018 the Alaska state office staff’s relationship with Snyder

weakened, and Osterkamp began to receive more complaints from the staff about Snyder’s

actions and comments. In one instance Osterkamp planned to hire a male volunteer to take on the

task of training people over the age of 50 on the use of smartphones. Snyder insisted that

Osterkamp should not appoint this man as a volunteer because her friend’s husband had

previously fired him from a job Snyder became angry with Osterkamp because he brought on a

volunteer who Snyder personally disliked. Snyder became angry because she perceived that

Osterkamp would not simply “take her word for it.” In or about July 2018 Snyder became upset




                                                5

          Case 3:19-cv-00245-JWS Document 1 Filed 09/10/19 Page 5 of 15
again when Osterkamp chose to hire a new communications director that was not the candidate

favored by Snyder.

       20.     In about August 2018 Osterkamp was out of the office for several weeks on a

personal vacation. During this time, Snyder, Jenn Baier, and the interim state director, a woman

named Jackie Boland, met in the Alaska office on a project known as the Penalosa project, which

was a project championed by Snyder. The project committed the Alaska staff’s time and the

office’s resources to a large project involving many outside stakeholders. Osterkamp only

learned of the project upon his return to the office. Snyder, Baier and Boland worked up the

project behind closed doors, never consulting anyone on the Alaska state staff about the project.

During this time period, Snyder also continued to make comments about men and male genitalia

to the Alaska staff.

       21.     Jenn Baier is the West Regional Advisor who reports directly to Adler. Baier

works remotely from her home in Minnesota. Baier and Osterkamp had a friendly relationship.

They would often exchange jokes, and they had similar tastes in movies and music.

       22.     In or about the week of January 14, 2019, Baier and Osterkamp both participated

in a Skype regional call. While on the call, Baier had her hair pulled back and wore bright

lipstick. As a joke, Osterkamp superimposed a photograph of Baier’s head on to one of the

women from the music video of the Robert Palmer song “Addicted to Love.” Osterkamp sent the

picture to Baier over email and wrote a comment to the effect of, “Am I the only one who gets

this reference?” A few minutes later, Baier responded with words to the effect of, “LOL. Kim

told me I have to look more professional to get a State Director job.” Baier was actively pursuing

a State Director position at that time. After Osterkamp was fired in March 2018, Baier expressed

interest to Daryl Royce, a state office staff member, in applying for Osterkamp’s job.



                                                6

          Case 3:19-cv-00245-JWS Document 1 Filed 09/10/19 Page 6 of 15
       23.     On or about January 18, 2019, someone filed a complaint with HR regarding

Osterkamp’s sending Baier this picture. However, Osterkamp did not learn of the existence of

the complaint until after he was terminated in or about March 2019, and he has not to date seen a

copy of the complaint. Following Osterkamp’s termination in March 2018 Baier stated to Daryl

Royce in the state office that she had not filed the complaint herself and did not know it had been

filed on her behalf.

       24.     On or about January 23, 2019, Osterkamp had a performance review meeting with

Adler over the telephone. Kim told Osterkamp that she had awarded him a performance rating of

“3.” This rating is a “good” rating, and it is a standard rating for high performers at AARP to

receive when they are “setting and meeting challenging objectives.”

       25.     But later that day or the next day Osterkamp received a copy of Adler’s written

review. The written review did not match Adler’s oral review, and it included criticisms of

Osterkamp. Adler wrote that she had observed teasing and inappropriate behavior by the Alaska

staff when she was in the office. However, at the time Adler wrote those comments, she had not

been in the Alaska office for about a year.

       26.     In or about late January 2019 Osterkamp completed year-end reviews, in which

he gathered feedback from his team about what improvements might be needed. During the year-

end reviews Osterkamp again received criticisms and complaints regarding Snyder from his

team. These concerns involved both her issues of crossing staff/volunteer boundaries, as well as

the inappropriate comments to staff members.

       27.     In response to his receipt of these concerns and complaints Osterkamp sent

several emails to Kim Adler and had a conversation with her about the behavior that he and his

team had witnessed on the part of Snyder. Osterkamp reported specifically that his staff felt



                                                 7

          Case 3:19-cv-00245-JWS Document 1 Filed 09/10/19 Page 7 of 15
uncomfortable with Snyder’s comments about men and male genitalia. Osterkamp sent details

emails regarding Snyder’s behavior to Adler on or about January 25 and 29, 2019 and on

February 1, 2019. And in these emails, Osterkamp indicated to Adler that he did not plan to

reappoint Snyder for a final term as State President. On the same day, January 25, that

Osterkamp informed Adler that his intent was not to reappointment Snyder, a complaint was

filed against him by a person unknown for retaliation against Snyder. Osterkamp did not learn of

the existence of the complaint until after he was terminated in March 2019, and he has not to

date seen a copy of the complaint.

       28.     On or about January 31, 2019, Adler told Osterkamp that she wanted to retain

Snyder as State President and told Osterkamp not to contact Snyder or take any action regarding

Snyder’s appointment until they had further discussed it. Adler also reiterated her “perception”

that there were problems in Osterkamp’s office. After these conversations, Adler began to

interact with Osterkamp much less frequently. When Osterkamp requested meetings to discuss

resolving the state president appointment issue, Adler would ignore or delay her responses, and

when Adler did accept appointments she would cancel at the last minute with no explanation or

attempt to reschedule. Adler also did not follow up through all of February 2019 regarding

Osterkamp’s complaints about Snyder or his notice that he intended to not reappoint Snyder as

State President.

       29.     On or about March 6, 2019, after he had received no further feedback from Adler

regarding his complaints and concerns about Snyder, Osterkamp wrote Adler an email in which

he told her that he intended to move forward with not reappointing Snyder as State President.

Then, on or about March 7, 2019, Adler wrote an email to Osterkamp in which she again

instructed him and his staff to have no further communications with Snyder and not to take any



                                                8

         Case 3:19-cv-00245-JWS Document 1 Filed 09/10/19 Page 8 of 15
action until Adler spoke to him. Adler further instructed Osterkamp that it was not within his

discretion to not reappoint Snyder. This was despite the fact that Osterkamp had email and voice

conversations with AARP’s chief of volunteers, Megan Hookey, who told him and provided

documentation in the form of the official AARP state president position description that the

volunteer state president position was appointed by, reports to and is managed solely by the State

Director

       30.     Also that day, on or about March 7, 2019, Osterkamp decided to elevate his

concerns about his state president’s behavior and Adler’s lack of response regarding the issue to

HR and contacted Nancy Cariello in AARP’s HR Department by email, and then followed up by

leaving a voicemail when Cariello didn’t answer.

       31.     Later the same day, on or about March 7, 2019, Lynn Hawthorne (also in AARP

HR) made a call to Osterkamp, and she told Osterkamp she wanted to interview him about an

ongoing investigation. Hawthorne proceeded to ask Osterkamp about his relationship with his

staff, Jenn Baier, Kim Adler and Terry Snyder. Hawthorne did not inform Osterkamp at that time

about any complaints that might have been leveled against him, and she was generally combative

in her approach. Hawthorne told Osterkamp that if he believed he was being retaliated against he

should say so, and Osterkamp informed her that he believed that was the case. However,

Hawthorne did nothing with Osterkamp’s complaint. Hawthorne placed Osterkamp on

administrative leave until the investigation was complete, and when Osterkamp questioned when

that might be, Hawthorne said “it’s an investigative process, not something that’s going to be

resolved overnight.” Yet he was terminated one business day later.

       32.     Osterkamp never saw either complaint before he was terminated. And AARP

never told Osterkamp what the behavior was on the part of Snyder that had purportedly led him



                                                9

           Case 3:19-cv-00245-JWS Document 1 Filed 09/10/19 Page 9 of 15
to retaliate, or what form the alleged retaliation had taken. Hawthorne then placed Osterkamp on

paid administrative leave pending the outcome of the investigation. On or about March 10, 2019,

Osterkamp filed a complaint of retaliation against Kim Adler.

       33.     On or about March 10, 2019, Osterkamp prepared and sent to Cariello a

complaint of retaliation by Adler that included documentation in the form of emails and other

correspondence. The next day, on or about March 11, 2019, Carielo confirmed receipt of

Osterkamp’s complaint of retaliation. Then, within an hour of Carielo’s acknowledging receipt,

AARP informed Osterkamp that it would terminate his employment.

       34.     AARP replaced Osterkamp with a woman named Megan Hookey, the chief of

volunteerism for AARP and the same person who had counseled him that he had the discretion to

not reappoint Snyder as volunteer state president. Hookey now serves as Interim State Director, a

service that is typically rewarded with a substantial cash bonus, and starting later in September of

2019 Osterkamp’s replacement as AARP’s Alaska State Director is a woman named Theresa

Holt, who is currently the Long Term Care Ombudsman for the State of Alaska.

       35.     On or about April 10, 2019, Carielo informed Osterkamp that AARP had found

his complaint of retaliation to be unsubstantiated, with no explanation of why or what form her

investigation took.

       36.     As the result of AARP’s illegal actions, Osterkamp has suffered monetary

damages and mental anguish and will continue to sustain damages into the foreseeable future.

                                           COUNT I
                                      Sex Discrimination
             Title VII of the Civil Rights Act of 1964 – 42 U.S.C. § 2000e, et seq.

       37.     Osterkamp incorporates the foregoing allegations as though fully alleged herein.




                                                10

         Case 3:19-cv-00245-JWS Document 1 Filed 09/10/19 Page 10 of 15
       38.     At all times relevant to this complaint, AARP was an employer as defined in and

provided for under Title VII.

       39.     At all times relevant to this complaint, Osterkamp was an employee as defined in

and provided for under Title VII.

       40.     Osterkamp is a man, which is a protected class under Title VII.

       41.     Throughout the course of his employment, Osterkamp had a strong record of

performance and met the legitimate expectations of AARP, including receiving a “performance

plus” award and cash bonus in the Fall of 2018

       42.     AARP subjected Osterkamp to an adverse employment action when it placed him

on administrative leave on or about March 7, 2019.

       43.     AARP subjected Osterkamp to an adverse employment action when it terminated

his employment on March 11, 2019.

       44.     AARP, through Adler, took these actions against Osterkamp as part of a pattern in

which Adler showed favoritism to female employees and in which Adler downgraded

Osterkamp’s performance based upon her “perception” that he oversaw a problematic office.

       45.     AARP then replaced Osterkamp with a woman named Megan Hookey.

       46.     AARP’s actions against Osterkamp occurred under circumstances that give rise to

a reasonable inference of discrimination in violation of Title VII.

       47.     AARP’s’s purported legitimate business reasons for the actions taken against

Osterkamp are mere pretext.

       48.     Due to AARP’s unlawful violation of the Title VII, Osterkamp has suffered

damages.

                                            COUNT II
                                            Retaliation

                                                 11

         Case 3:19-cv-00245-JWS Document 1 Filed 09/10/19 Page 11 of 15
             Title VII of the Civil Rights Act of 1964 – 42 U.S.C. § 2000e, et seq.

       49.     Osterkamp incorporates the allegations contained in all the foregoing paragraphs

as though fully alleged herein.

       50.     At all times relevant to this complaint, AARP was an employer as defined in and

provided for under Title VII.

       51.     At all times relevant to this complaint, Osterkamp was an employee as defined in

and provided for under Title VII.

       52.     Osterkamp engaged in protected activity under Title VII when he reported

inappropriate comments to Kim Adler about men and male genitalia made to his male staff

members by Terry Snyder.

       53.     Osterkamp engaged in protected activity under Title VII when he made a

complaint to Human Resources that he believed Kim Adler had retaliated against him for his

complaints about Terry Snyder’s behavior.

       54.     A short time after Osterkamp made protected disclosures to Adler, Adler

retaliated against Osterkamp when she marginalized him and refused to address his complaints.

       55.     A short time after Osterkamp made protected disclosures to Adler, AARP

retaliated against Osterkamp when it began an investigation into Osterkamp during which it

suspended him from work.

       56.     A short time after Osterkamp made protected disclosures to Adler and a short

time after Osterkamp filed a complaint of unlawful retaliation against Adler, AARP terminated

Osterkamp’s employment.

       57.     AARP’s purported legitimate business reasons for the actions taken against

Osterkamp are mere pretext.



                                               12

         Case 3:19-cv-00245-JWS Document 1 Filed 09/10/19 Page 12 of 15
       58.    Due to AARP’s unlawful violation of the Title VII, Osterkamp has suffered

damages.

                                     COUNT III
                                 Sex Discrimination
                  Alaska Human Rights Law, Alaska Stat. § 18.80, et seq.

       59.    Osterkamp incorporates the foregoing allegations as though fully alleged herein.

       60.    Throughout the course of his employment, Osterkamp had a strong record of

performance and met the legitimate expectations of AARP, including receiving a “performance

plus” award and cash bonus in the Fall of 2018

       61.    AARP subjected Osterkamp to an adverse employment action when it placed him

on administrative leave on or about March 7, 2019.

       62.    AARP subjected Osterkamp to an adverse employment action when it terminated

his employment on March 11, 2019.

       63.    AARP, through Adler, took these actions against Osterkamp as part of a pattern in

which Adler showed favoritism to female employees and in which Adler downgraded

Osterkamp’s performance based upon her “perception” that he oversaw a problematic office.

       64.    AARP then replaced Osterkamp with a woman named Megan Hookey.

       65.    AARP’s actions against Osterkamp occurred under circumstances that give rise to

a reasonable inference of discrimination in violation of the Alaska Human Rights Law.

       66.    AARP’s’s purported legitimate business reasons for the actions taken against

Osterkamp are mere pretext.

       67.    Due to AARP’s unlawful violation of the Alaska Human Rights Law, Osterkamp

has suffered damages.

                                         COUNT IV
                                         Retaliation

                                                 13

        Case 3:19-cv-00245-JWS Document 1 Filed 09/10/19 Page 13 of 15
                   Alaska Human Rights Law, Alaska Stat. § 18.80, et seq.

       68.     Osterkamp incorporates the allegations contained in all the foregoing paragraphs

as though fully alleged herein.

       69.     Osterkamp engaged in protected activity under the Alaska Human Rights Law

when he reported inappropriate comments to Kim Adler about men and male genitalia made to

his male staff members by Terry Snyder.

       70.     Osterkamp engaged in protected activity under the Alaska Human Rights Law

when he made a complaint to Human Resources that he believed Kim Adler had retaliated

against him for his complaints about Terry Snyder’s behavior.

       71.     A short time after Osterkamp made protected disclosures to Adler, Adler

retaliated against Osterkamp when she marginalized him and refused to address his complaints.

       72.     A short time after Osterkamp made protected disclosures to Adler, AARP

retaliated against Osterkamp when it began an investigation into Osterkamp during which it

suspended him from work.

       73.     A short time after Osterkamp made protected disclosures to Adler and a short

time after Osterkamp filed a complaint of unlawful retaliation against Adler, AARP terminated

Osterkamp’s employment.

       74.     AARP’s purported legitimate business reasons for the actions taken against

Osterkamp are mere pretext.

       75.     Due to AARP’s unlawful violation of the Alaska Human Rights Law, Osterkamp

has suffered damages.

                                   PRAYER FOR RELIEF

       Based on the foregoing, Osterkamp respectfully requests that this Court award him the



                                              14

         Case 3:19-cv-00245-JWS Document 1 Filed 09/10/19 Page 14 of 15
following relief against AARP:

    A. Compensatory, non-economic damages;

    B. Equitable relief;

    C. Punitive damages;

    D. Pre-judgment interest;

    E. Reasonable attorneys’ fees;

    F. Court costs; and

    G. Any other such relief that the Court may deem just and equitable.

                                         JURY DEMAND

         Plaintiff Kenneth Osterkamp demands a trial by jury for any and all issues proper to be so

tried.


                                              /s/ Timothy W. Seaver
                                              Timothy W. Seaver
                                              SEAVER & WAGNER, LLC
                                              500 L Street, Suite 501
                                              Anchorage, Alaska 99501
                                              Telephone: (907) 646-9033
                                              Facsimile: (907) 258-7280
                                              tseaver@seaverwagner.com


                                              Nicholas Woodfield, Esq., Pro Hac Vice to be filed
                                              R. Scott Oswald, Esq., Pro Hac Vice to be filed
                                              The Employment Law Group, P.C.
                                              888 17th Street, NW, 9th Floor
                                              Washington, D.C. 20006
                                              (202) 261-2812
                                              (202) 261-2835 (facsimile)
                                              nwoodfield@employmentlawgroup.com
                                              soswald@employmentlawgroup.com




                                                 15

          Case 3:19-cv-00245-JWS Document 1 Filed 09/10/19 Page 15 of 15
